Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, applicant clams that “the drive wheel, wheels of the front idler wheel assembly and wheels of the rear wheel assembly are the sole wheels of the track assembly contacting the track”.  However, in claim 5 (claim 5 depends from claim 4), applicant claims a plurality of mid-rollers, which are additional wheels that contact the track.  Applicant may be distinguishing “wheels” from “rollers”, however, there does not appear to be any structural difference between applicant’s front and rear idler wheels 170, 172, and the mid-rollers 198a, 198b.  Therefore, it is not clear how these recitations can be consistent with each other and which limitations applicant means to claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 10-13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dandurand (UGPub 2016/0200378).
Regarding claims 1 and 13, Dundurand teaches a track assembly 14, 114.3, 114.4 (see Figures 45A-46B), to be mounted to a rotatable rear axle of a vehicle, the rotatable rear axle being structured for mechanical attachment of a wheel thereto (see paragraph [0241], track assemblies are configured to replace the rear drive wheels of an ATV at the rear axle).  The track assembly comprises a frame (shown in Figure 43 for mounting slide rails 33, idlers 26, 30, and tensioners) having a front, a rear, a bottom, a left side, and a right side (see Figure 43); a drive wheel 22 (22 in Figure 43; also see para [0095, lines 1-2) rotationally mounted to the frame for rotation about a drive wheel axis positioned in a vertical drive wheel plane, the drive wheel having a peripheral surface, the drive wheel being structured to be attached to the axle of the vehicle when the wheel is removed (also shown in Figure 45A, the largest, unnumbered, wheel on the track assembly 114.3 is mounted to the rear drive axle of the AVT); a front idler wheel assembly mounted at the front of the frame for rotation about a front idler wheel assembly 
Dandurland discusses shorter and longer transverse reinforcement rods as being possible shapes for the reinforcement rod structure (paragraphs [0135]-[137]).  It also teaches “longitudinally-adjacent ones of the transverse stiffening rods 36I-36N may be different from one another, i.e. may 
Regarding claim 3, Dandurand teaches a track frame having a longitudinally-extending left slide rail positioned at the bottom of the frame, the left slide rail having a bottom surface, a front end, a rear end and a length; and a longitudinally-extending right slide rail positioned at the bottom of the frame, the right slide rail having a bottom surface, a front end, a rear end, and a length (slide rails 33(1), 33(2), seen in Figure 2).
Regarding claim 8, Dandurand teaches assembly has four rear idler wheels 26(1)-26(4).
Regarding claim 10, Dandurand teaches the front idler wheel assembly (seen in Figures 2 and 45A) has a front idler wheel assembly radius, the bottom surface of each of the left slide rail and the right slide rail has an upward curvature having an upward radius of curvature, the upward curvatures of the left slide rail and the right slide rail are sized such that the track bends around the front idler wheel assembly and the upward curvatures of the left and right slide rails about an effective wheel radius, and the effective wheel radius is greater than each of the front idler wheel assembly radius and the upward radius of curvature, in as much as applicant’s does (the front idler is mounted in front of and extends below the front end of the slide rail so it makes the effective wheel radius larger than either the idler wheel radius or the upward radius of curvature of the slide rail, as claimed).
Regarding claim 11, Dandurand teaches a track configuration where the drive wheel, the front idler wheel assembly,the rear idler wheel assembly, the bottom surfaces of the left and right slide rails, and the track are sized and positioned relative to each other such that when: the track assembly is mounted to the vehicle, the vehicle is traveling forward on flat level surface terrain covered with snow, , 
Regarding claim 12, the longer transverse reinforcement rods alternate with the shorter transverse reinforcement rods along a longitudinal direction in the track, as discussed with respect to claim 1 above.
Regarding claims 17 and 18, Dandurand teaches a, All Terrain Vehicle having a rotatable rear axle that is structured for mechanical attachment of a wheel thereto, comprising the track assembly of claim 1, the track assembly being attached to the rear axle to support the vehicle on terrain (see Figure 45A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dandurand (UGPub 2016/0200378).
Regarding claim 2, 6, 7, and 19, while the ranges of these claims are not specifically mentioned in Dandurand, they are considered optimum operating ranges, and are, therefore, rendered obvious in view of the prior art. One having ordinary skill in the art at the time of the effective filing date of the claimed invention would understand that adjusting the frame length and height (claim 2), as well as length of frame to ground clearance ratio (claim 19), would be beneficial for accommodating vehicles of different sizes; that adjusting the distance that the rollers extend below the rail would be beneficial for reducing damage to the rail; adjusting the distance between traction lugs can be beneficial for accommodating different snow and ice conditions.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 
Regarding claims 4 and 5, as understood, Dandurand shows track assemblies having front, and rear idler wheels and a drive wheel contacting the track.  It also shows a plurality of mid-rollers, each mid-roller of the plurality of mid-rollers being connected to at least one of the left slide rail and the right slide rail to rotate about a mid-roller axis that defines a mid-roller plane with the drive wheel axis.  It is not clear if, in claim 4, applicant means to claim the combination including mid-rollers or specifically exclude any rollers other than the front and rear idler wheels and the drive wheel.  However, although Dandurand shows mid-rollers, it specifically teaches that the track frame can includes more or less wheels than are shown (see para [0096], last 4 lines).  Therefore, it would have been obvious to one of ordinary skill in the art to eliminate the mid-rollers of the embodiment of Figure 45A, leaving only the front and rear idlers and the drive wheel, in order to reduce the overall weight of the track assembly.  
Regarding claim 5, Dandurlund also shows mid-rollers and a relatively small angle between the 
mid-roller plane defining an angle with the vertical drive wheel plane.  While the angle of the roller plane relative to the vertical drive wheel angle is not specifically mentioned in Danderlund, it is considered an optimum operating range, and, therefore, is rendered obvious in view of the prior art. One having ordinary skill in the art at the time of the effective filing date of the claimed invention would understand that adjusting the distance of the midrollers from the vertical drive wheel angle would be beneficial to manipulate the shape of the track to accommodate different snow conditions.
Regarding claim 20, Dandurand shows, in Figure 45A, front and rear track assemblies, 114(1), 114(3), on frames that are approximately the same height.  It would have been obvious to make the front and rear frame assemblies the same or nearly the same (less that one inch different in height), as illustrated by Dandurand, in order to maintain the vehicle chassis level with the ground.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dandurand (UGPub 2016/0200378) in view of Bessette (8312945).
Dardurand lacks a dynamic traction device having one end connected to the frame and another end connected to the vehicle when the track assembly is in use.
Bessette teaches a track frame having a dynamic traction device 100 having one end connected to the frame and another end connected to the vehicle when the track assembly is in use.
It would have been obvious to one of ordinary skill in the art to provide Dandurand with a dynamic having one end connected to the frame and another end connected to the vehicle when the track assembly is in use, as taught by Bessette, in order to provide a simple and effective means to limit the angular movement of the track frame when in use.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dandurand (UGPub 2016/0200378) in view of Courtemanche (PGPub 2002/0153774).
Regarding claims 14-16, Dandurand shows an L-shaped clip mounted to the track, but fails to discuss the slip in detail. 
Courtemanche shows L-shaped clips 12 mounted along two rows of openings in the track 10.  Each clip 12 of the first plurality of L-shaped clips (positioned in the first row of openings) passes with each revolution of the track around the frame of the track assembly between the left slide rail and the track, each clip of the first plurality of L-shaped clips having an upstanding L-portion extending from the track toward the frame of the track assembly; and a second plurality of L-shaped clips mounted to the track such that each clip of the second plurality of L-shaped clips passes with each revolution of the track around the frame of the track assembly between the right slide rail and the track, each clip of the second plurality of L-shaped clips having an upstanding L-portion extending from the track toward the frame of the track assembly. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Duceppe, Zuchoski, Marchildon, and Boivin show snow vehicle track assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




amb